Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of The Securities Exchange Act of 1934 Date of Report March 26, 2009 Date of Earliest Event Reported March 23, 2009 SYNCORA HOLDINGS LTD (Exact name of registrant as specified in its charter) BERMUDA 001-32950 Not Applicable (Jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Canons Court 22 Victoria Street Hamilton, Bermuda HM12 (Address of principal executive offices, including zip code) (441) 295-7135 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. Effective as of March 23, 2009, Claude L. LeBlanc, Special Advisor to the Syncora Board of Directors, and Syncora Holdings Ltd. (Syncora) entered into an extension and Amended and Restated Employment Agreement (the Agreement). The Agreement further amends and restates Mr. LeBlancs existing Employment Agreement with Syncora, which was most recently amended and restated as of August 28, 2008. The Agreement is substantially similar to the Agreement as in effect prior to its amendment and restatement.
